1. Coup in Mauritania (vote)
- Before the vote:
Mr President, my apologies for being late for the debate earlier on. This was due to the fact that we were trying to agree the terms of an oral amendment relating to paragraph 8. This is the oral amendment as agreed: 'Notes the announcement of new presidential elections by the junta, but deplores the failure - contrary to the position of the 2005-2007 junta - of a commitment to neutrality; calls on the military in power to commit themselves forthwith to a timetable for the restoration of the democratic institutions, in cooperation with the political forces'.
In relation to paragraph 10, there is a typographical correction to be made which was agreed in the discussions. The last line of paragraph 10 should read 'which could lead to the freezing of aid, excluding food and humanitarian assistance'.
(Parliament agreed to accept the oral amendment)